Title: To Thomas Jefferson from William Carmichael and William Short, 5 May 1793
From: Carmichael, William,Short, William
To: Jefferson, Thomas



Sir
Aranjuez May 5. 1793

Since our last of the 18th. ulto. we have had the honor of recieving the duplicate of yours of the 3d. of Novr. (the original has not yet come to our hands). The papers severally alluded to therein were recieved inclosed. Mr. Morris had forwarded them to us from Paris on the 4th. of March. The person he had charged with them having determined not to proceed further than Bayonne, these papers were detained there, for a proper conveyance which not presenting itself sooner, they were not delivered to us here until the 28th. ulto.
Our last letter in informing you generally of the conferences which had then taken place here, on the subjects of our commissions, stated also the manner in which that of the conduct of their agents towards us and the Indians had been particularly touched on. That conduct was absolutely denied in behalf of their agents, who, it was affirmed, had positive instructions to the contrary, and who could have no interest to depart from them. We observed on the facts which had taken place and the nature of the testimony which had authenticated them to the government of the U.S. M. de Gardoqui let us see clearly that he considered the presumed obedience of their agents to the orders given them, as a stronger proof of their having not interfered than any that was adduced by us to the contrary. He saw as clearly that we were of a different opinion—and as we have had already the honor to inform you, we judged it unnecessary to push that subject further in that stage of the business.
Yesterday being the first day of conference which has intervened since the receipt of your letter abovementioned it was our intention to have brought it forward again with the additional circumstance mentioned therein—but M. de Gardoqui being called off by the King at the hour appointed for the conference, it was postponed by him.
In the two which have taken place since our last, we spoke of the conduct which should be observed by the U.S. and Spain towards the several nations of Indians within or adjoining to their respective possessions. The sentiments which he expressed were perfectly conformable to humanity and good neighbourhood. He came readily into the idea suggested in your letter of October the 14th. of neither party keeping agents among the Indians. We thought it proper to sound him on this subject, although it appeared to us that a clause in our treaty with the Creeks was of a contrary tendency. He expressed his sincere desire that strict justice should in all cases be observed towards the Indians, as being the surest means of rendering them pacific and useful neighbors. We assured him that our government was actuated by these sentiments, observing the steps which had been taken since the reins were committed to the President, were an uniform proof thereof, confirmed by the treaties made with the Creeks and Cherokees.
This necessarily brought under consideration these treaties, which to our very great surprize, he declared an entire ignorance of. Although they have been certainly transmitted to the foreign department here, yet the several departments are kept so separate and distinct, that we deem it highly possible, added to what we have seen of M. de Gardoqui himself, that they may not have come under his inspection.
When we mentioned to him the substance of these treaties he expressed much satisfaction at the articles securing the Indians in their rights of property, and fixing the mode of punishment for crimes committed towards them, as well as the encouragement to be held out to them to dispose them to agriculture and civilisation. The clause declaring them under our protection he apprehended might create difficulty, as they had a previous treaty with Spain to the same effect. He seemed to wish us to believe that he considered the favourable disposition of our government towards the Indians as the most likely means to remove the difficulties existing with respect to the settlement of boundary.
We are persuaded however that the same difficulties would still remain and that they do not rest in our treaties with the Indians or our conduct towards them, but on the fixing the limits between us and Spain. Humanity and justice towards the Indians may be the pretended, but the acquisition of territory, the domineering, though extravagant passion of this court, will be the real motive by which they will be actuated. Were it possible for us to agree upon the limits,  no difficulties would be made by them with respect to the inhabitants within those assigned to us. We think you may rely therefore on their commissaries having siezed the true principle of the interference of their court, in their conversation with you, as stated in your letter to the President of Nov. 2.
We mentioned in our last that M. de Gardoqui had declined absolutely precising the origin of their claim to the exclusive navigation of the Mississipi. He has since then by acknowleging in conversation that the English were entitled to navigate that river also previous to the late war, fixed the epocha of their exclusive right. Even this acknowlegement of what must strike every body as unquestionable he was brought to with evident reluctance.
In our last we had the honor of stating to you the embarrassment in which we found ourselves, 1. from the explicit declarations of M. de Gardoqui, shewing the dispositions of this court to be opposite to what we are convinced must have been expected at the time our commission was formed-and 2. from the change of circumstances which have taken place among several European powers since that epoch. As yet we can only confirm what we then said on these subjects.
Situated as we are under these circumstances we concieve it will be the wish of the President that we should not at this moment press the negotiation in a manner which might produce an effect directly opposite to our interests and wishes, and which could not render any service under the present crisis the most inauspicious that could have taken place for our business. We have already full conviction of the sentiments of this court and know that they will not at present assent to what we must insist on. Should we immediately push the negotiation it could produce no other effect than to make them acquainted with the fixed determination of the U.S. to exact their full right. This would unavoidably only make them more tractable with respect to England, and would tend joined to the influence of the French war to make them take a ground that they might repent of hereafter in vain as well as ourselves. It might make them also take preparatory measures with respect to us which they would not otherwise do, and which we must desire that they should not do, whatever may be the intentions of our government.
Other considerations also weigh with us in favor of delay under our circumstances and particularly that of leaving thereby time to recieve further instructions after the Prest. shall have been made acquainted with the changes which have taken place in the relations between France England and this country. From what we conjecture of the time that  this will have been announced to you as inevitable we imagine we may ere long be made acquainted with the Presidents sentiments thereon. We will not take on ourselves to suggest any thing on a subject which will have been placed so amply under his contemplation.
We should not perhaps omit mentioning a circumstance which is particularly unfavorable to our negotiation, arising from the actual situation of this cabinet, and the business we are charged with being in consequence thereof exclusively committed to M. de Gardoqui. As he is fully known in America we need not delineate his character here. It will suffice to say that notwithstanding his protestations of good will towards the U.S. and desire to see this business terminated to their satisfaction we have very full evidence of his sentiments being absolutely opposed thereto. As to those of the Duke de la Alcudia whose power and influence are unlimited here, we can only judge of them, from what M. de Gardoqui tells us, being precluded ourselves by the character in which we are admitted here, from that kind of intercourse with him which would enable us to judge for ourselves. He assures us that the sentiments of that minister are conformable to those expressed to us in the conferences. We should rather apprehend however that he had not given himself the trouble to form any ideas on the subject. So far as M. de Gardoqui can have influence on him, the impressions he will recieve will certainly not be such as we should wish.
Being young and without experience but at the same time well disposed to recieve information, and having no other source so ready or so natural to recieve it from as M. de Gardoqui, it is probable that it is from him that he will take his ideas thereon. He cannot have time and certainly will not have inclination under his present occupations to attend to any course of argument on these subjects. He will ask only for the result and that result he will recieve implicitly from the person to whom he may give his confidence respecting it. It may be expected also that at this moment the English Ambassador in his close and constant communications with him, will not let slip opportunities of giving such insinuations as he may think likely to produce effect-and when we consider the situation of the two countries and compare the two men, we cannot doubt they may have a considerable effect.
We do not let M. de Gardoqui percieve the idea we have formed of his hostility to the business of this negotiation. We recieve with calmness the constant protestations of his particular good will which he takes every opportunity of repeating. He assures us often that there is no person in Spain who would be disposed to go so far in advising  the King to make sacrifices for the termination of this business, as himself. These sacrifices consist in what we stated to you in our last as the result of the agreement between him and Mr. Jay.
These assurances however by no means convince us. And although we have no direct opportunities of ascertaining the ideas of the other ministers (should they have formed any) on the subjects of our negotiation, still it appears to us that there are several causes which would contribute to render M. de Gardoqui, on the contrary, more hostile than others. His ideas of the rights of Spain and of the U.S. were formed a long time ago; and as too often happens, he was probably much influenced by the comparative power of the respective parties in considering their respective rights. The view he had of the U.S. during his residence there has manifestly not yet given place to those impressions which their present situation ought to have produced. He still sees them divided among themselves-and without efficient government-and although he now and then recollects the change, yet in general it seems to have escaped him. Having been formerly charged with this business, and having probably at that time given assurances to his court of being able to procure different terms he may not know now how to come forward and propose others to them. This circumstance added to a considerable obstinancy of character we concieve would have much weight with him. It is possible also that being little accustomed to generalise his ideas, and having viewed this subject only on one side, and meditated on it in that point of view alone, he may have brought himself to have regarded these extraordinary pretensions of Spain as just; and indeed he affirms this to us with so much warmth that we cannot help attributing it in some degree to that kind of error. His having been educated also and still being in the mercantile line is by no means an indifferent circumstance-that class of people in those European countries which have colonies, being more than any other prompt to take the claim at whatever may tend to facilitate the intercourse of foreigners with those possessions.
Another source of error which we observe in M. de Gardoqui is that of drawing general conclusions from particular cases. He conversed with some individuals in America, who expressed their wishes to see the navigation of the Mississipi prohibited, and our limits narrowed, in order to have the productions of the Western country brought through the Atlantic States, and to have our population more concentrated. He saw some individuals of the Western country, or going to settle there, who treated their adhesion to the rest of the union as visionary. From hence he has formed an opinion which he has not concealed from us-that the U.S. do not desire this navigation and the limits we ask, or at least do not desire it so generally as that they would be brought to make any general effort to attain it-and also that the Western inhabitants whenever they shall acquire force will separate from the Atlantic states. Under the influence of these opinions it is probable that the navigation may be held back in petto, in order to purchase this separation if too long delayed-or to purchase the friendship of those inhabitants after being separated from us-and perhaps still further in order to purchase the promise of their allegiance to the crown of Spain.
What we have said will give you an idea of M. de Gardoqui’s sentiments and influence on these subjects so far as he may act of himself. We should add however that the general opinion of him here is that no minister has ever given more constant proofs (notwithstanding the natural obstinacy of his character) of facility in relinquishing his own sentiments in favor of those of persons at the fountain of power. Should the present principal minister for instance, be by any means disposed to treat these subjects of negotiation differently, nobody entertains apprehension that M. de Gardoqui would make opposition thereto, after being made acquainted with that disposition.
There is another event also which may take them out of the hands of M. de Gardoqui. It is known that he has no weight in the cabinet, and that he is counteracted in all his operations by the persons employed under him. It has therefore been for some time believed that his place would not be long tenable. The exigencies of war naturally increase the difficulties of a minister of finance, and add to the probability of change in such a department. We have some reason to believe that M. de Gardoqui himself feels this and that he is endeavouring to provide for a retreat by obtaining a foreign embassy. It has been reported that he is to have that at Turin. It is more probable however that it is not yet decided on. Still the usage of this court with respect to dismissed ministers gives good reason to believe he would be provided for-and as the diplomatic line is that which he desires it would be probably in that. Should he be thus removed from hence, what we have observed with respect to the manner of doing business here, gives reason to believe he would have little influence on that which concerns us.
In speaking of M. de Gardoqui we should not omit the opinion which he seems to have imbibed, and still retains with respect to the faculties of the U.S. in relation to foreign powers-either of injuring their enemies or aiding their friends. He did not conceal from us that he thought it impossible that the Northern, middle and Southern States should ever be brought to act in concert with respect to a foreign enemy out of their territory-and even if they should, that they had  no means of acting efficaciously until they should have a marine; an event which he regarded as never to take place, or at least to be so far off as not be worthy of present consideration. These sentiments of M. de Gardoqui are probably consonant to those of his court.
He seemed fully impressed with the danger to which Spain was exposed from the balance of maritime force being absolutely destroyed by the present situation of France. He acknowleged his apprehensions on that subject-and his desire to see a sufficient number of maritime powers united with Spain, to restore that balance. It was evident however he did not count on this-he observed on the impossibility of several distant powers uniting their interests and still more of their acting in concert. He did not deign to take the U.S. into this account, and on this subject said he would quote to us an English proverb “that whilst the grass was growing the horse would starve.” All this seemed to confirm a truth with which we were fully impressed before-that a few ships of the line would have more weight in securing peaceably the territorial rights of the U.S. and those with respect to the Mississipi than all the most unanswerable arguments and incontestable proofs that could be adduced in support thereof.
We are much mortified not to be able to give you more agreeable intelligence with respect to the commission with which the President has done us the honor to charge us jointly. We trust you will see that this situation of the business has depended and still depends on circumstances, which do not and never could have depended on us. And we hope you will be persuaded that should the present crisis of European affairs, bring about any change in the relations of this country which may render her less indifferent to the friendship or enmity of the U.S. whilst we remain here, we shall make the most pressing use of it in endeavouring to obtain by pacific means those rights which we are persuaded the United States will never abandon the pursuit of and which we flatter ourselves the progress of their union and force will enable them to obtain with usury if withheld at present. We have the honor to be with the most perfect respect & sincere attachment Sir your most obedient & most humble servants

[Wm. Carmichael]
W Short

